        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 1 of 29




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Robert Zajac, MD,                             Case No: 20-cv-02148 (JRT-DTS)
             Plaintiff

v.

Maria K. Statton, Kathryn D. Lombardo,
Hugh P. Renier, Cheryl L. Bailey,
Christopher Burkle, Pamela Gigi,
Pamela Gigi, Shaunequa B. James,
Jennifer Y. Kendall Thomas, Patricia J.
Lindholm, John M. (Jake) Manahan,
Allen G. Rasmussen, Kimberly W.
Spaulding, Stuart T. Williams, in their respective
official capacity as members of the Minnesota
Board of Medical Practice.

Defendants

                                 [REDACTED]
               Defendants’ Joint Memorandum in Opposition to
                 Plaintiff’s Motion for Preliminary Injunction
________________________________________________________________________

                                   INTRODUCTION

       Defendants submit this memorandum in opposition to Plaintiff’s motion for a

preliminary injunction to stay the state administrative action commenced by the

Minnesota Board of Medical Practice’s Complaint Review Committee more than six

months ago. As a threshold matter, the Court should decline to exercise jurisdiction over

Plaintiff’s lawsuit under the Younger abstention doctrine. Contrary to Plaintiff’s

assertion, the bad faith prosecution exception to Younger abstention does not apply.

Plaintiff makes unfounded allegations that the members of the Minnesota Board of
        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 2 of 29




Medical Practice, named in their respective official capacities (“Defendants”),1 are

engaged in a bad faith retaliatory prosecution aimed at “stifling” Plaintiff’s First

Amendment rights. Plaintiff even goes so far as to allege that the Board’s Complaint

Review Committee has knowingly misrepresented the facts and the law in commencing

the underlying administrative action “without a real expectation that it will succeed.”

(Doc. No. 19 at 26, 29.) A review of the record, outlined below, will demonstrate the

unsubstantiated and meritless nature of Plaintiff’s assertions.

       Even if the Court were to exercise jurisdiction, Plaintiff is unable to establish the

Dataphase factors needed for obtaining the extraordinary remedy of a preliminary

injunction. Plaintiff is not likely to, and cannot as a matter of law, succeed on the merits.

Defendants are not seeking to “muzzle” Plaintiff’s First Amendment rights on the public

stage. Rather, the Board’s Complaint Review Committee is seeking a finding from an

administrative law judge that Plaintiff’s manner of counseling minor patients’ parents

about vaccines during clinic visits violates multiple provisions of the Minnesota Medical

Practice Act. In short, regulation of Plaintiff’s professional conduct during clinic visits is

at issue in the underlying administrative action – not Plaintiff’s speech in a public forum.

       In an effort to avoid any regulatory correction of his professional conduct,

Plaintiff distorts the substance of the underlying state administrative action.          The

Complaint Review Committee is not alleging that childhood immunizations

1
 The Board of Medical Practice is comprised of residents of the State of Minnesota who
have been appointed by the Governor pursuant to Minn. Stat. § 147.01, subd. 1. The
Board consists mainly of individuals licensed to practice medicine but also includes
public members. Id. “The primary responsibility and obligation of the Board of Medical
Practice is to protect the public.” Minn. Stat. § 147.001, subd. 2.
                                              2
        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 3 of 29




“unequivocally” pose no risk. Rather, the Complaint Review Committee is alleging that

Plaintiff’s conduct falls below the minimum standard of care when counseling patients’

parents during clinic visits about vaccine safety and whether they should consent to

vaccinating according to the Centers for Disease Control and Prevention (“CDC”)’s

recommended schedule.

       If the Complaint Review Committee meets its burden of proving that Plaintiff has

violated the Minnesota Medical Practice Act, then the administrative law judge will issue

a report with findings of fact, conclusions of law, and a recommendation to the Board

that discipline be imposed against Plaintiff’s license. The full Board will then decide

whether any disciplinary action is warranted, and if so, the appropriate form of

disciplinary action authorized under Minn. Stat. § 147.141 to impose. In doing so, the

full Board will consider the report and recommendation of the administrative law judge,

review the record, and provide an opportunity for written and oral argument from

Plaintiff and the Complaint Review Committee.          Going through the administrative

proceeding, pursuant to the process set forth in the Minnesota Administrative Procedure

Act (Minnesota Statutes chapter 14), does not result in any irreparable harm to Plaintiff.

       Moreover, the balance of harms weighs heavily against granting Plaintiff’s motion

for a preliminary injunction. Staying the ongoing administrative proceeding against

Plaintiff’s medical license would prevent the Board from performing its vital public

safety role of regulating the professional conduct of licensed physicians in the State of

Minnesota.



                                             3
         CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 4 of 29




                             SUPPORTING DOCUMENTS

        1.    Verified Complaint (Doc. Nos. 1, 7), including attached exhibits (Doc. No.
1-1).

        2.    Declaration of Kathleen M. Ghreichi, dated January 4, 2021 (“Ghreichi

Decl.”), including the following exhibits thereto:

Exhibit A:    Complaint concerning Plaintiff’s practice received by the Board on
              December 26, 2017 (filed under seal).

Exhibit B:    Complaint concerning Plaintiff’s practice received by the Board on October
              15, 2018 (filed under seal).

Exhibit C:    The Committee’s Expert Report, submitted in the state administrative
              action on December 4, 2020 (filed under seal).

                              FACTUAL BACKGROUND

        Defendants’ Memorandum in Support of Their Joint Motion to Dismiss, filed

December 4, 2020 (Doc. No. 14 at 3-5), sets forth the pertinent background on how

complaints received by the Board relating to Plaintiff’s medical practice resulted in an

ongoing contested case before an administrative law judge at the Office of Administrative

Hearings. Defendants now supplement the factual record to correct multiple inaccuracies

in Plaintiff’s Memorandum in Support of Motion for a Preliminary Injunction (Doc. No.

19).    First Plaintiff erroneously states, “Astoundingly, the initial complaints which

prompted the starting of defendants’ investigation did not involve patient advice nor any

patient care.” (Doc. No. 19 at 13.) But, in fact, the initial complaint that the Board

received on December 26, 2017 explicitly alleged that Plaintiff was “

                                          ” and has

                                                                          .

                                             4
        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 5 of 29




                                                                                           .”

(Ghreichi Decl, Ex. A; Doc. No. 1-1 at 4, 34.) The second complaint, received by the

Board on October 15, 2018, similarly alleges: “




                         .” (Id., Ex. B; Doc. No. 1-1 at 35.)

       Next, Plaintiff erroneously contends that the Complaint Review Committee’s

Notice of Hearing, the charging document in the state administrative action, shows that

the Committee initiated the contested case “for no other reason than to silence the

plaintiff from publicly talking about the risks and injuries of vaccines” and to prevent him

from exercising his First Amendment rights. (See Doc. 19 at 15.) Rather, the Notice of

Hearing is focused on Plaintiff’s interactions with patients’ parents during clinic visits.

Indeed, paragraphs 2.b., 2.d., 2.e., 2.f., 2.i., 2.j. of the Notice of Hearing all explicitly

reference pediatric patients, patients’ parents, or the community standard of care during

the informed consent process. (Doc. 1-1 at 53-54.)

       The following excerpts from the transcription of Plaintiff’s August 12, 2019

conference with the Complaint Review Committee also show that the investigatory

proceeding, like the contested case proceeding, clearly focused on Plaintiff’s conduct

toward patients during clinic visits, not on Plaintiff’s First Amendment rights in the

public forum:




                                             5
      CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 6 of 29




• “

                                                                                   .” (Doc.

  No. 26-1 at 5.)

• “

                                                    ?” (Id. at 8.)

• “



                                                 ?” (Id.)

• “



                    ?” (Id. at 9.)

• “



           ” (Id. at 10.)

• “                                                              ?” (Id. at 11.)

• “




                                     (Id.)




                                             6
CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 7 of 29
          CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 8 of 29




standard of care is to inform patients’ parents that the science shows vaccines are safe

and to strongly recommend vaccinating under the CDC schedule in the absence of

contraindications.     Furthermore, under state and federal law, a provider must give

patients’ parents a written Vaccine Injury Statement, which discloses the risks/benefits of

any recommended vaccine. 42 U.S.C. § 300aa-26; Minn. Stat. § 121A.15, subd. 3a(b)(4).

All Vaccine Injury Statements provide notice that there is a “very remote chance” of a

severe adverse event, just as “with any medicine.” (Doc. No. 1-1 at 85-109.)

        Plaintiff did inform the Complaint Review Committee at one point during the

conference that he tells patients’ parents that “

        .” (DOC. No. 26-1 at 8.) Nevertheless, Plaintiff’s following statements to the

Committee during the conference indicate that his conduct falls below the community

standard of care when responding to parents’ questions about vaccine safety:

    • “

                                                                     .” (Id. at 11.)

    • “                                                                                     .”

        (Id. at 12.)

    • “

                                                                                . . . . (Id. at

        13.)

    •




                                            8
CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 9 of 29
CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 10 of 29
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 11 of 29




Plaintiff now seeks an order from this Court staying that proceeding pursuant to an

expedited preliminary injunction.

                                      ARGUMENT

I.     THE COURT SHOULD DECLINE TO EXERCISE JURISDICTION UNDER THE
       YOUNGER ABSTENTION DOCTRINE.

       The Younger abstention doctrine directs federal courts to abstain from adjudicating

claims that seek to enjoin an ongoing state criminal proceeding. Younger v. Harris, 401

U.S. 37, 43-56 (1971). The doctrine stems from “a strong federal policy against federal-

court interference with pending state judicial proceedings absent extraordinary

circumstances.” Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423,

431 (1982) (the principle of “comity” includes “a proper respect for state functions”).

Younger abstention has been extended to state civil proceedings. See Middlesex, 457

U.S. at 432 (applying Younger abstention doctrine to state attorney license disciplinary

proceedings); Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1165 (10th Cir.

1999) (applying Younger abstention doctrine to § 1983 action seeking to enjoin state

medical board from continuing ongoing disciplinary proceedings).

       Specifically, federal courts should abstain from exercising jurisdiction when:

       (1)     there is an ongoing state proceeding, (2) which implicates important
       state interests, and (3) there is an adequate opportunity to raise any relevant
       federal questions in the state proceeding.

Middlesex, 457 U.S. at 432; Plouffe v. Ligon, 606 F.3d 890, 892-93 (8th Cir. 2010)

(applying Younger abstention and dismissing § 1983 action seeking to enjoin ongoing

attorney licensing disciplinary proceedings).


                                            11
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 12 of 29




       When these factors are met, federal courts should follow the Younger abstention

doctrine except where there is a “showing of bad faith, harassment, or some other

extraordinary circumstance that would make abstention inappropriate.” Middlesex, 457

U.S. at 435.       Courts have declined to abstain in cases where the movant has

demonstrated: (1) irreparable injury that is “both great and immediate”; (2) the state law

at issue “flagrantly and patently” violates constitutional rights; or (3) a showing of bad

faith prosecution, harassment, or other extraordinary circumstances justifying equitable

relief. Mitchum v. Foster, 407 U.S. 225, 230 (1972) (internal citations omitted). Courts

have found “bad faith” prosecution where state officials have proceeded “without hope of

obtaining a valid conviction.” Perez v. Ledesma, 401 U.S. 82, 85 (1971); see also

Lewellen v. Raff, 843F.2d 1103, 1109-1110 (8th Cir. 1988) (rejecting applicability of

Younger abstention where racially motivated criminal bribery charges would not have

been filed “absent the desire to retaliate” against black attorney); cf. Postscript

Enterprises, Inc. v. Peach, 878 F.2d 1114, 1116 (8th Cir. 1989) (city attorney's public

vow    to    run     adult   bookstore      out    of   business   was    insufficient   to

trigger bad faith prosecution exception).

       Notably, while the U.S. Supreme Court has applied the Younger abstention

doctrine to state administrative actions, and has not “ruled out use of the bad faith

exception in civil cases, it has never directly applied the exception in such a case and we

have only recognized it in the criminal context.” Tony Alamo Christian Ministries v.

Selig, 664 F.3d 1245, 1254 (8th Cir. 2012) (quoting Aaron v. Target Corp., 357 F.3d 768,

778 (8th Cir. 2004)).

                                              12
        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 13 of 29




       In this case, the Younger abstention doctrine unquestionably applies. First, there is

an ongoing state proceeding. On June 5, 2020, pursuant to Minnesota Statutes chapters

14 and 214, the Board’s Complaint Review Committee initiated a contested case

proceeding (Doc. No. 1-1 at 51-56) at the Office of Administrative Hearings concerning

Plaintiff’s license to practice medicine.

       Second, important state interests are at stake. The State of Minnesota has a vitally

important interest in regulating the professional conduct of the physicians it licenses. See

Middlesex, 457 U.S. at 434 (“The State of New Jersey has an extremely important

interest in maintaining and assuring the professional conduct of the attorneys it

licenses.”); Amanatullah, 187 F.3d at 1164-65 (“there is no question that the licensing

and discipline of physicians involves important state interests, matters which traditionally

look to state law for their resolution . . . . [I]t is difficult to imagine a state interest more

important than the protection of its citizens against the harms of . . . improper practice of

medicine.”). Here, the Complaint Review Committee alleges that Plaintiff has deviated

from the accepted minimum standard of care in how he advises minor patients’ parents

regarding the safety of following the CDC’s recommended vaccination schedule. (Doc.

No.1-1 at 53-55; Ghreichi Decl., Ex. C.) In addition, the Complaint Review Committee

alleges that Plaintiff has unethically and knowingly provided patients’ parents with false

information regarding the sufficiency of vaccine safety testing and accountability for

vaccine injuries. (Id.) Requiring a licensed physician to follow the community standard

of care and to comply with the Minnesota Medical Practice Act is vital to the Board’s

statutory duty to protect the public.

                                               13
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 14 of 29




       Third, Plaintiff may, in fact, raise constitutional claims in the state action. See

Plouffe, 606 F.3d at 89 (plaintiff bears burden of showing lack of opportunity to raise

constitutional claims) (citing Neal v. Wilson, 112 F.3d 351, 357 (8th Cir. 1997)). Under

the Minnesota Administrative Procedure Act (“MAPA”), Plaintiff has an opportunity to

raise constitutional issues on review of the administrative proceeding in the state

appellate courts. Minn. Stat. § 14.64, .69; see also Padilla v. Minn. State Bd. of Med.

Exam’rs, 382 N.W.2d 876, 882 (Minn. Ct. App. 1986) (court of appeals “may consider

a constitutional issue raised for the first time on appeal from an administrative tribunal

when the appellant is raising the issue at the first opportunity in a forum possessing

subject matter jurisdiction”), review denied (Minn. Apr. 24, 1986). Thus, Plaintiff has a

well-established opportunity to raise any relevant federal constitutional issues in the state

proceeding and may subsequently request federal review in the U.S. Supreme Court by

writ of certiorari under 28 U.S.C. § 1257. See Ohio Civil Rights Comm'n v. Dayton

Christian Sch., Inc., 477 U.S. 619, 629 (1986) (“it is sufficient under Middlesex . . . that

constitutional claims may be raised in state-court judicial review of the administrative

proceeding”); Huffman v. Pursue, Ltd., 420 U.S. 592, 607-11 (1975) (Younger abstention

prevents federal court intervention in an ongoing state judicial proceeding where state

appellate remedies have not been exhausted); Alleghany Corp. v. McCartney, 896 F.2d

1138, 1144 (8th Cir. 1990) (“[A] party cannot avoid Younger by choosing not to pursue

available state appellate remedies.”).

       Plaintiff erroneously argues that the “bad faith” prosecution exception bars

applicability of the Younger abstention doctrine based on his contentions that: (1) the

                                             14
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 15 of 29




Complaint Review Committee’s administrative proceeding was retaliatory and initiated

to discourage (i.e., “stifle”) Plaintiff’s exercise of his First Amendment rights; and (2) the

Complaint Review Committee’s contested case “is brought without a real expectation” of

succeeding because it contravenes Minnesota Statutes section 121A.15, subdivision 3a(b)

and the National Childhood Vaccine Injury Act. (See Doc. No. 19 at 29.) But Plaintiff’s

conclusory allegations of bad faith prosecution are insufficient to bar abstention. See

Crenshaw v. Supreme Court of Ind., 170 F.3d 725, 729 (7th Cir. 1999) (when Younger

abstention factors are met, courts must abstain from exercising jurisdiction in the absence

of specific facts supporting bad faith prosecution exception); see also see also Midwest

Sign & Screen Printing Supply Co. v. Dalpe, 386 F. Supp.3d 1037, 1055 (D. Minn. 2019)

(denying preliminary injunctive relief where movant framed risk of irreparable harm in

“conclusory terms and without citation to evidence”) (citation omitted).

       A.     The State Administrative Law Proceeding Is Neither Retaliatory Nor
              Violative of Plaintiff’s First Amendment Rights.

       Plaintiff cannot substantiate his claim that the Board’s Complaint Review

Committee would not have commenced the state administrative action against his

medical license absent a purported desire to retaliate against him for exercising his

federal constitutional rights and to “stifle” his exercise of First Amendment rights. The

record undisputedly shows that the Committee has a legitimate interest in seeking

discipline against Plaintiff based on his multiple violations of the Minnesota Medical

Practice Act. Plaintiff’s violations include: (1)




                                             15
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 16 of 29




                 ; (2)

                           ; (3)

                                    ; and (4)                                               .

(Ghreichi Decl., Ex. C at 21.) The complaints received by the Board were tied to

Plaintiff’s professional conduct with patients (id., Exs. A-B), and the Complaint Review

Committee’s questions during the August 12, 2019 investigatory conference were

focused on Plaintiff’s counseling of patients during clinic appointments (Doc. No. 26-1).

       Thus, there is no factual basis for Plaintiff to maintain that the Complaint Review

Committee lacked a legitimate interest in initiating a state administrative action

concerning whether Plaintiff has violated the Minnesota Medical Practice Act. Here,

Defendants have a vital public safety interest in regulating Plaintiff’s license to practice

medicine.5 This case is, therefore, distinguishable from Lewellen, where the state would

not have pursued a criminal prosecution in the absence of racially motivated bad faith.

See Lewellen, 843 F.2d at 1109-10 (Younger abstention is inapplicable in cases where the

state “does not have any legitimate interest in pursuing such a prosecution”).

Accordingly, Plaintiff’s reliance on Lewellen is misplaced. Moreover, nearly a decade

after Lewellen, in Neal v. Wilson, the Eighth Circuit declined to exercise jurisdiction in a

§1983 action involving an underlying civil administrative law case, despite claims of a

bad faith prosecution. That suit was brought against state authorities for their


5
  Plaintiff’s assertion that the administrative action does not involve the practice of
medicine (Doc. No. 19 at 13, 39, 40) is wholly without merit. A physician’s conduct
during a pediatric wellness visit unquestionably constitutes the practice of medicine as
defined in Minnesota Statutes section 147.081, subdivision 3(3).
                                            16
        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 17 of 29




involvement in an administrative disbarment proceeding. Neal v. Wilson, 112 F.3d 351,

356–57 (8th Cir. 1997) (noting the court’s refusal to engage in any presumption “that the

state courts will not safeguard federal constitutional rights”) (quoting Middlesex, 457

U.S. at 431); see also Williams v. Red Bank Bd. of Educ., 662 F.2d 1008 (3d Cir. 1981)

(declining to recognize bad faith exception to Younger where teacher challenged pending

dismissal proceeding after making public statements critical of school board), overruled

on other grounds by Schall v. Joyce, 885 F.2d 101, 108 (3d Cir. 1989).

        As noted above, neither the U.S. Supreme Court nor Eighth Circuit Court of

Appeals have directed applied the bad faith exception to Younger abstention outside of

the criminal context. The instant case does not present a basis for being the first such

case.

        Nor can Plaintiff establish a “great and immediate” irreparable injury. In fact,

Plaintiff cannot show any injury. The Complaint Review Committee duly conducted an

investigation upon the Board’s receipt of complaints relating to Plaintiff’s professional

conduct when advising patients’ parents about vaccines. Subsequently, the Committee

initiated an administrative action in which it bears the burden of proving by a

preponderance of the evidence that Plaintiff has violated the Minnesota Medical Practice

Act. If the Complaint Review Committee meets its burden of proof, the Board may then

take appropriate disciplinary action against Plaintiff’s license. Plaintiff would have the

right to appeal a Final Order of the Board imposing discipline to the Minnesota Court of

Appeals and raise any constitutional challenges in that appeal. Thus, Defendants have

not injured Plaintiff in any respect. Nor is any great and irreparable injury imminent.

                                            17
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 18 of 29




      B.      The Complaint Review Committee Expects to Prevail in the State
              Administrative Law Proceeding.

      Plaintiff erroneously contends that the Complaint Review Committee has no “real

expectation” of succeeding in its administrative law proceeding.        A review of the

Committee’s expert report shows otherwise. (See Ghreichi Decl., Ex. C.) As set forth

above, that expert report enumerates at least four ways in which Plaintiff has violated the

Minnesota Medical Practice Act.        The Complaint Review Committee has every

expectation of meeting its burden of proof through Plaintiff’s own statements and the

opinions of the Committee’s expert.

      Plaintiff has peppered his Memorandum with the assertion that the Complaint

Review Committee is engaged in a bad faith prosecution, claiming that the Committee’s

allegations contravene the mandatory disclosure provisions of Minnesota Statutes section

121A.15, subdivision 3a(b), and “the express provisions of the National Childhood

Vaccine Injury Act.” Plaintiff’s argument is without merit. Section 121A.15, subdivision

3a(b), unquestionably directs vaccine providers to give patients a copy of the U.S.

Department of Health and Human Services’ Vaccine Injury Statement before

administering a vaccine. Accordingly, the Complaint Review Committee’s expert




     . (See Ghreichi Decl., Ex. C at 8-13.)




                                              18
         CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 19 of 29




         In short, Plaintiff has misconstrued the Complaint Review Committee’s position.

The Committee does not allege that Plaintiff must tell patients’ parents that there are no

vaccine injuries and that vaccinations present “zero” risk. Indeed, during the August 12,

2019 conference, a Committee member pointedly asked Plaintiff



                                                               ?” (Doc. No. 26-1 at 11.)

State and federal statutes requiring the disclosure of the risk of vaccine injuries do not

somehow nullify a physician’s duty to follow the accepted minimum standard of care and

to provide accurate information about vaccine testing.6 The required disclosures do not

change the fact that the community standard of care is to counsel that vaccines are safe

and to strongly recommend inoculating pursuant to the CDC-recommended schedule

(unless contraindicated).

         Instead of relying on expert witness evidence addressing whether Plaintiff’s

conduct violates the Minnesota Medical Practice Act, Plaintiff claims with no factual

support that the administrative action was brought to harass him and to prevent him from

exercising his constitutional right to free speech.    See Crenshaw, 170 F.3d at 729

(requiring allegations of specific facts to trigger applicability of bad faith exception to

Younger abstention); Amanatullah, 187 F.3d at 1165 (recognizing the plaintiff’s heavy



6
    The Complaint Review Committee’s expert report explains that


                                                                                    . (See
Ghreichi Decl., Ex. C at 13.)
                                            19
        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 20 of 29




burden of overcoming Younger abstention “by setting forth more than mere allegations of

bad faith or harassment”) (citations omitted).

       The Court should refrain from exercising jurisdiction.         There is no basis for

contravening established federal policy of not interfering in pending state judicial or

administrative proceedings – particularly, one which involves the quintessential state

function of public protection through regulation of a state medical license.

II.    PLAINTIFF CANNOT MEET HIS BURDEN OF ESTABLISHING THE DATAPHASE
       FACTORS.

       A preliminary injunction constitutes “an extraordinary remedy.” Watkins, Inc. v.

Lewis, 346 F.3d 841, 844 (8th Cir. 2003) (citation omitted). In determining whether to

grant a preliminary injunction, courts consider the following factors: “(1) the likelihood

of the movant's success on the merits; (2) the threat of irreparable harm to the movant in

the absence of relief; (3) the balance between that harm and the harm that the relief would

cause to the other litigants; and (4) the public interest.” Id. (citing Dataphase Sys., Inc. v.

CL Sys., Inc., 640 F.2d 109, 114 (8th Cir.1981)). The movant bears the burden of

proving the Dataphase factors. Watkins, 346 F.3d at 844 (citing Gelco Corp. v. Coniston

Partners, 811 F.2d 414, 418 (8th Cir.1987)). “[T]he absence of a likelihood of success

on the merits strongly suggests that preliminary injunctive relief should be denied.” CDI

Energy Srvs., Inc. v. West River Pumps, Inc., 567 F.3d 398, 402 (8th Cir. 2009). In

addition, failure to show irreparable harm also independently constitutes a sufficient basis

for denying a preliminary injunction. Watkins, 346 F.3d at 844. A preliminary injunction




                                              20
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 21 of 29




is not appropriate where there is “an adequate remedy at law.” Id. (citing Modern

Computer Sys., Inc. v. Modern Banking Sys., Inc., 871 F.2d 734, 738 (8th Cir.1989)).

       A.     Plaintiff Cannot Establish His Likelihood of Success on the Merits.

       As set forth in Defendants’ Memorandum in Support of Their Joint Motion to

Dismiss (Doc. No. 14 at 11-14), Plaintiff cannot as a matter of law establish that

Defendants have violated Plaintiff’s First Amendment rights by virtue of the Board’s

Complaint Review Committee initiating a state administrative action against Plaintiff’s

medical license. As noted above, the Committee’s questions during the investigatory

conference, its Notice of Hearing, and its expert report all resoundingly demonstrate that

the Committee is litigating whether Plaintiff has violated the Minnesota Medical Practice

Act during the informed consent process with clinic patients. Defendants absolutely have

the right to regulate Plaintiff’s conduct while counseling patients’ parents during clinic

appointments to ensure that he is following the community standard of care.

       Plaintiff erroneously points to strict scrutiny of content-specific speech as the

appropriate standard. (Doc. No. 19 at 41.) But the Complaint Review Committee did not

commence its administrative action to regulate Plaintiff’s public speech; rather,

Plaintiff’s professional conduct is at issue in that underlying action. The Committee is

not applying a statute that is “flagrantly and patently violative of express constitutional

prohibitions in every clause, sentence and paragraph, and in whatever manner and against

whomever an effort might be made to apply it.” See Younger, 401 U.S. at 53-54.

Minnesota Statutes sections 147.091, subdivision 1, and 147.141 of the Minnesota

Medical Practice Act do not violate the federal constitution. Rather, those statutes give

                                            21
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 22 of 29




Defendants the authority to regulate a physician’s professional conduct in treating minor

patients during wellness visits and counseling their parents about the appropriateness of

consenting to CDC-recommended inoculations.              Instead of recognizing that the

Complaint Review Committee is seeking to regulate Plaintiff’s professional conduct –

not to eviscerate his right to free speech in public venues – Plaintiff takes the untenable

position that counseling patients’ parents on vaccine safety during clinic visits does not

constitute the practice of medicine. (Doc. No. 19 at 40-41.)

       In short, there are no constitutional issues at stake. Plaintiff’s only relevant public

statements are specifically referenced in paragraph 2.i. of the Notice of Hearing. (Doc.

No. 1-1 at 54.) During the August 12, 2019 conference, Plaintiff told the Complaint

Review Committee that



                 . (Doc. No. 26-1 at 12.) At the conference, Plaintiff’s own counsel

acknowledged

                                          . (Doc. No. 26-1 at 4.)

       In well-established precedent, the Supreme Court has recognized that “[s]tates

may regulate professional conduct, even though that conduct incidentally involves

speech.” Nat’l Inst. Of Fam. & Life Advs. v. Becerra, 138 S. Ct. 2361, 2372 (2018)

(“NIFLA”) (citing Planned Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833, 884

(1992)). In Casey, the U.S. Supreme Court upheld a Pennsylvania statute requiring that

“a doctor give a woman certain information as part of obtaining her consent to an

abortion,” which the court viewed as “no different from a requirement that a doctor give

                                             22
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 23 of 29




certain specific information about any medical procedure.” Casey, 505 U.S. at 884

(explicitly recognizing that state regulation of the medical profession may require the

provision of certain informed consent information). The Casey court reasoned that the

statute at issue there only regulated speech “as part of the practice of medicine, subject to

reasonable licensing and regulation by the State.” Id.; see also NAACP v Button, 371

U.S. 415, 438 (1963) (tortious conduct constituting professional misconduct “fall[s]

within the traditional purview of state regulation of professional conduct”), cited in

NIFLA, 138 S. Ct. at 2373. Therefore, strict scrutiny is simply inapplicable in the present

context.

       Plaintiff further contends that the Complaint Review Committee’s allegations of

practice act violations contravene the disclosure requirements of Minnesota Statutes

section 121A.15, subdivision 3a(b). But, as discussed above, the Committee’s expert

fully acknowledges that



                                             . (Ghreichi Decl., Ex. C at 8-13.) Section

121A.15, subdivision 3a(b), further requires that a vaccine provider give patients’ parents

the following information in writing: a list of immunizations required for school; a

description of exemptions; and a list of additional immunizations recommended by the

Commissioner.      These statutory requirements do not, however, conflict with the

community standard of care to counsel that vaccines are safe and to strongly recommend

vaccinating pursuant to the CDC-recommended schedule in the absence of

contraindications. Nor does section 121A.15, subdivision 3a(b), have any bearing on the

                                             23
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 24 of 29




Minnesota Medical Practice Act’s prohibition against a physician giving false or

misleading information to a patient.

       Furthermore, it is unclear how, on this record, Defendants could possibly be both

“continuously” violating and “about to” violate Plaintiff’s First Amendment rights. (See

Doc. No. 19 at 53.) Defendants have not taken any disciplinary action against Plaintiff.

Even if the Board does decide to impose disciplinary action following the contested case

hearing before the administrative law judge, that remedy will be directed at Plaintiff’s

professional conduct, not at his right to free speech in a public forum. In sum, Plaintiff’s

§ 1983 claim is conclusory and devoid of facts showing a constitutional violation.

Injunctive relief cannot issue if there is no chance of prevailing on the merits. Mid-Am.

Real Estate Co. v. Iowa Realty Co., 406 F.3d 969, 972 (8th Cir. 2005); Barrett v.

Claycomb, 705 F.3d 315, 320 (8th Cir. 2013).

       B.    Plaintiff Cannot Establish Great and Immediate Irreparable Harm.

       In seeking a preliminary injunction, the movant bears the burden of making a clear

showing of immediate irreparable injury. Carlson v. City of Duluth, 958 F. Supp.2d 1040,

1058 (D. Minn. 2013).       Courts should not issue injunctive relief “unless either a

constitutional violation has already occurred or the threat of such a violation is both real

and immediate.” Goff v. Harper, 60 F.3d 518, 521 (8th Cir. 1995) (quoting Rogers v.

Scurr, 676 F.2d 1211, 1214 (8th Cir.1982)). “Only in cases of proven harassment or

prosecutions undertaken by state officials in bad faith without hope of obtaining a valid

conviction and perhaps in other extraordinary circumstances where irreparable injury can

be shown is federal injunctive relief against pending state prosecutions appropriate.”

                                            24
        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 25 of 29




Perez, 401 U.S. at 85. Irreparable injury means harm that is “certain and great and of

such imminence that there is a clear and present need for equitable relief.” Roudachebski

v. All-American Care Ctrs., Inc., 648 F.3d 701, 706 (8th Cir. 2011) (citation omitted). A

preliminary injunction cannot be issued based on speculative harm to the movant. S.J.W.

ex rel Wilson v Lee’s Summit R-7 Sch. Distr., 696 F.3d 771, 779 (8th Cir. 2012)

(“Speculative harm does not support a preliminary injunction.”); see also Midwest, 386 F.

Supp.3d at 1055 (D. Minn. 2019) (denying preliminary injunction where “conclusory

terms” and lack of citation to evidence failed to establish irreparable injury).

       The loss of First Amendment freedoms constitutes irreparable injury. Elrod v.

Burns, 427 U.S. 347, 373 (1976) (noting “First Amendment interests were either

threatened or in fact being impaired at the time relief was sought”).              However, as

discussed above, Plaintiff has failed to show he is likely to succeed on his First

Amendment claim. The Complaint Review Committee is seeking to regulate Plaintiff’s

professional conduct that incidentally involves speech, not Plaintiff’s free speech rights in

the public forum.    Plaintiff’s First Amendment rights are neither being threatened nor

impaired.

       Plaintiff erroneously contends that his purported “showing” of a bad faith

prosecution is sufficient to establish irreparable harm.       (Doc. No. 19 at 48.)       But

Defendants are not proceeding in bad faith.           The Complaint Review Committee

investigated complaints the Board received about Plaintiff and has initiated a contested

case before an administrative law judge to seek findings and a recommendation that

discipline is warranted because Plaintiff has violated the Minnesota Medical Practice Act.

                                             25
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 26 of 29




Board members who do not serve on the Complaint Review Committee will not review

the matter and deliberate on whether to impose discipline until after the administrative

law judge issues a report following the contested case evidentiary hearing.      Defendants

have not engaged in any nefarious or “lawless” conduct. Shaw v. Garrison, 467 F.2d 113,

121 (5th Cir. 1972) (a threat of great and immediate irreparable injury “might be shown .

. . if there has been bad faith and harassment – official lawlessness – in a statute’s

enforcement”) (citing Younger, 401 U.S. at 56). Here, Plaintiff is unable to point to any

such conduct in Defendants’ enforcement of the Minnesota Medical Practice Act

pursuant to the contested case process set forth in MAPA.

       In short, there is no irreparable injury to Plaintiff merely because he must undergo

a “good faith” prosecution in the underlying administrative action. See Douglas v. City of

Jeannette, 319 U.S. 157, 165-66 (1943) (“No person is immune from prosecution in good

faith for his alleged criminal acts.”); Sixth Angel Shepherd Rescue, Inc. v. Schiliro, 596 F.

App’x 175, 179 (3d Cir. 2015) (“waiting for the state to hear one's case is not a

cognizable irreparable injury under Younger”).

       Moreover, Plaintiff is unable to establish a great and irreparable injury, which

Plaintiff alleges to be both “ongoing” and “about to” begin, more than six months after

commencement of the state administrative action and just after the Complaint Review

Committee submitted its expert report.

       Plaintiff cannot as a matter of law show any threat of irreparable harm. Plaintiff’s

allegation of the “stifling” of his First Amendment rights is speculative at best. In any

event, if the Board ultimately imposes disciplinary action, Plaintiff can raise any

                                             26
        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 27 of 29




constitutional challenges to the Minnesota Court of Appeals if he chooses to appeal a

Final Order of the Board. Dayton, 477 U.S. at 629 (citing Middlesex, 457 U.S. at 436);

Padilla, 382 N.W.2d at 882; Minn. Stat. §§ 14.63, .69. Preliminary injunctive relief is

inappropriate where there is “an adequate remedy at law.” Watkins, 346 F.3d at 84

(citing Modern Computer Sys., Inc. v. Modern Banking Sys., Inc., 871 F.2d 734, 738 (8th

Cir.1989)).

       Plaintiff’s failure to establish irreparable harm is an independently sufficient basis

for denying his motion for preliminary injunctive relief. See Watkins, 346 F.3d at 84.

       C.      The Balance of Relative Harms Militates against Equitable Relief.

       The balance of the parties’ relative harms does not weigh in Plaintiff’s favor.

Here, the denial of injunctive relief will not result in harm to Plaintiff. As set forth

above, the Compliant Review Committee had a good faith basis for initiating the state

administrative action – namely, to regulate Plaintiff’s professional conduct. That action is

ongoing, and the Board has not issued a Final Order imposing any type of discipline

against Plaintiff’s license. The Committee is not seeking to impose any restrictions on

Plaintiff’s First Amendment rights in the public forum, but rather, to regulate his conduct

when advising patients’ parents during clinic visits. Moreover, Plaintiff may make any

constitutional challenges upon appealing a Final Order that imposes discipline. Thus,

Plaintiff cannot establish that he would endure any hardship in the absence of prospective

injunctive relief.

       On the other hand, were this Court to enjoin Defendants from continuing with the

administrative law proceeding, the Complaint Review Committee would be denied an

                                             27
        CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 28 of 29




opportunity to prove by a preponderance of the evidence that Plaintiff has violated the

Minnesota Medical Practice Act. Enjoining the pending contested case – just after the

Committee submitted its expert report – would nullify Defendants’ role. Board members

are “appointed because of their special expertise regarding the standards of their own

professions.” See Padilla, 382 N.W.2d at 886-87 (“When a professional person must be

disciplined for breaching these standards, the nature and duration of the discipline is best

determined by his or her fellow professionals, who are in a superior position to evaluate

the breaches of trust and unprofessional conduct.”); see also Douglas, 319 U.S. at 163-64

(“Where the threatened prosecution is by state officers for alleged violations of a state

law, the state courts are the final arbiters of its meaning and application, subject only to

review by this Court on federal grounds appropriately asserted.”).

       In sum, if preliminary injunctive relief is granted, Defendants will be precluded

from exercising their vital public protection role, one that is mandated by state statute.

This factor weighs strongly in favor of denying Plaintiff’s motion for preliminary

injunctive relief.

       D.      An Injunction Would be Contrary to the Public Interest.

       It would be antithetical to the public interest to allow a physician to use a

misplaced First Amendment challenge as a shield to avoid responding to claims in a state

administrative proceeding that the physician’s conduct violated the Minnesota Medical

Practice Act. An injunction would prevent the Board of Medical Practice from fulfilling

its statutory duty to protect the public from improper medical practice through regulation

of a license to practice medicine in the State of Minnesota.

                                            28
       CASE 0:20-cv-02148-JRT-DTS Doc. 30 Filed 01/04/21 Page 29 of 29




                                     CONCLUSION

       Defendants respectfully request that the Court decline to exercise jurisdiction

pursuant to the Younger abstention doctrine.       Plaintiff’s allegations of a bad faith

prosecution lack merit. Alternatively, Defendants request that the Court deny Plaintiff’s

motion for a preliminary injunction. Plaintiff cannot establish the Dataphase factors

needed to justify the extraordinary remedy of preliminary injunctive relief.

Dated: January 4, 2021                       Respectfully submitted,
                                             KEITH ELLISON

                                             Attorney General
                                             State of Minnesota

                                             s/Kathleen M. Ghreichi
                                             KATHLEEN M. GHREICHI
                                             Assistant Attorney General
                                             Atty. Reg. No. 023834X

                                             445 Minnesota Street, Suite 1400
                                             St. Paul, Minnesota 55101-2128
                                             (651) 757-1490 (Voice)
                                             (651) 297-2576 (Fax)
                                             kathleen.ghreichi@ag.state.mn.us
                                             Attorney for Defendants
                                             Maria K. Statton, Kathryn D. Lombardo,
                                             Hugh P. Renier, Cheryl L. Bailey,
                                             Christopher Burkle, Pamela Gigi Chawla,
                                             Shaunequa B. James, Jennifer Y. Kendall
                                             Thomas, Patricia J. Lindholm, John M.
                                             (Jake) Manahan, Allen G. Rasmussen,
                                             Kimberly W. Spaulding, Stuart T. Williams,
                                             in their respective official capacity as
                                             members of the Minnesota Board of Medical
                                             Practice




                                            29
